DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 06/02/2022, has been entered.
Claims 1-15, 21 have been canceled.
Claims 16-20, 22-30 are pending.
Amended claims 23-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
 Previously presented claims are directed to a DPP3 binder that is a monoclonal antibody; whereas the amended claims 23-30 are directed to a method of using the DPP3 binder.  The inventions are related as a product and process of using the product. The inventions are distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the DPP3 binder can be used for affinity purification.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 23-30 have been withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Pool on July 26, 2022.
The application has been amended as follows: 
--Claim 16. (currently amended) A dipeptidyl peptidase 3 (DPP3) binder directed to and binding to an epitope according to SEQ ID NO.: 2, and wherein said DPP3 binder recognizes and binds to at least three amino acids of SEQ ID NO.: 2, wherein said epitope is comprised in SEQ ID NO.: 1, and wherein said DPP3 binder exhibit an affinity towards DPP3 in such that the affinity constant is at least 107 M-1,
wherein said DPP3 binder is a monoclonal antibody or antigen binding fragment, and wherein the complementarity determining regions (CDR’s) in the heavy chain comprises the sequences:
SEQ ID NO.: 7, SEQ ID NO.:8 and
And the complementarity determining regions (CDR’s) in the light chain comprises the sequences:
SEQ ID.: 10, KVS and
--Claim 19. (currently amended)  The dipeptidyl peptidase 3 binder directed to and binding to an epitope according to SEQ ID NO.: 2 of claim 16, wherein said DPP3 binder is selected from a group comprising an antibody or antigen binding fragment or non-Ig scaffold.----Claim 20. (currently amended) The dipeptidyl peptidase 3 binder directed to and binding to an epitope according to SEQ ID NO.: 2 of claim 16, wherein said DPP3 binder is selected from a group comprising a monospecific antibody or a antigen binding fragment or a monospecific non-Ig scaffold.----Claim 22. (currently amended) The dipeptidyl peptidase 3 binder directed to and binding to an epitope according to SEQ ID NO.: 2 of claim 16, wherein said DPP3 binder is a humanized monoclonal antibody or antigen binding fragment, wherein the heavy chain comprises the sequence: SEQ ID NO.: 12 and wherein the light chain comprises the sequence: SEQ ID NO.: 13.--

--Claim 23. (canceled)--
--Claim 24. (canceled)--
--Claim 25. (canceled)--
--Claim 26. (canceled)--
--Claim 27. (canceled)--
--Claim 28. (canceled)--
--Claim 29. (canceled)--
--Claim 30. (canceled)--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment in conjunction with Examiner’s Amendment set forth herein have obviated the previous rejections under 35 USC 112(a) and 35 USC 102(a)(1) and (a)(2).  The claimed DPP3 binding with the specific CDR sequences is free of prior art of record.  Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        August 2, 2022